Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (D’Amaro, J.), rendered August 4, 1983, convicting him of burglary in the first degree (two counts), attempted rape in the first degree, *862and robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to raise his objections to the adequacy of the plea allocution in the court of first instance, and, accordingly, has not preserved his claims for appellate review (see, People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636). In any event, the record reveals that the defendant knowingly and intelligently pleaded guilty (see, People v Harris, 61 NY2d 9). Finally, the sentence imposed was not harsh or excessive. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.